Citation Nr: 1511524	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for ameloblastoma, post jaw resection, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for impairment of the interalveolar nerve (fifth cranial nerve), evaluated as 10 percent disabling prior to July 25, 2011, and 50 percent disabling from that date forward.

3.  Entitlement to an increased rating for residuals of right iliac crest bone and marrow graft donor site, evaluated as noncompensably disabling prior to July 25, 2011, and 10 percent disabling from that date forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The Veteran testified at an August 2010 Board hearing held sitting at the RO, a transcript of which is associated with the claims file.

The Board remanded the appealed claims in May 2011, and they now return to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Ameloblastoma Post Jaw Resection

At his August 2010 hearing before the undersigned, the Veteran testified to excruciating pain in his jaw with weather changes, as well as pain and numbness on a daily basis.  He was afforded an additional VA examination in July 2011 to address his ameloblastoma based on assertions of worsening disability since the last VA examination in August 2008, including particularly following corrective surgery performed around January 2010.  

The Veteran's authorized representative in a March 2014 appellate brief informed of the Veteran's contention that his interincisal range of motion was more limited during flare-up of his ameloblastoma, and that as a result he was not adequately evaluated at his most recent examination.  This is potentially consistent with the Veteran's hearing testimony of worsening pain during weather changes.  It is also potentially consistent with the Veteran's report in a February 2007 notice of disagreement that his condition was aggravated by cold weather.  

Thus, a further examination of the Veteran's ameloblastoma post jaw resection is in order, to be conducted, to the extent possible, during flare-up of that condition, which would most likely be during cold weather months.  There is no indication that the prior VA examination in July 2011 was conducted during a flare-up, or that there was an effort to obtain an examination during flare-up.  

Additionally, the July 2011 VA examiner noted that the claims file did not contain current treatment records from the S. Dental Clinic where the Veteran was receiving care.  It does not appear that those private records were subsequently associated with the claims file.  Those records should be sought, in furtherance of the Veteran's ameloblastoma claim.  

Left Iliac Crest Scar

The March 2014 appellate brief also reported of the Veteran's contention that his left iliac crest graft site scar limited motion during flare-ups.  This implies that during flare-ups the left iliac crest donor site scar affects functioning of underlying parts, which was not found during prior VA examinations.  These examinations, including most recently in May 2012, were not shown to have been conducted during flare-up of the donor site scar.  Thus, a further examination of this disability also during flare-up, to the extent possible, is warranted.  


Impairment of the Interalveolar Nerve

The RO by an August 2012 decision granted a 50 percent evaluation for the service-connected impairment of the interalveolar nerve, which it characterized as inferior alveolar nerve palsy with complete paralysis.  This rating was assigned under Diagnostic Code 8205.  As the medical record reflects, the inferior alveolar nerve is a portion of a branch of the trigeminal nerve (fifth cranial) enervating the mandible, or jaw.

The July 2011 VA examination upon which the current rating is based, reflects a finding of dysesthesia over the left jaw "from the angle of the mandible to the midline of the chin," but does not reflect motor paralysis.  The Veteran also complained of significant chronic pain, upon which the assigned rating was likely also based.  As Diagnostic Code 8205 informs, the trigeminal nerve has motor and sensory functioning.  Thus, the Veteran's interalveolar nerve impairment, to the extent rated based on motor dysfunction, could overlay the jaw function upon which the Veteran is rated for his service-connected ameloblastoma.  To avoid pyramiding, or the assignment of multiple ratings for the same disability, an opinion is needed from a VA examiner to distinguish, to the extent possible, the effect of the fifth trigeminal nerve impairment on jaw function from the effect of the ameloblastoma.  

Additionally, a clarifying opinion is needed.  The July 2011 VA examiner reported that the Veteran's jaw pain, in conjunction with other chronic pain sites, resulted in a presentation akin to a generalized pain disorder.  The examiner added that the chronic pain disorder "would affect [the Veteran's] ability to sleep and attend on a persistent basis in a competitive work setting full time."  The Board finds a more specific opinion is needed to determine the functional impairment resulting from the disability affecting the jaw, to include whether it may be differentiated from systemic impacts of other bodily pains.  

Further, while the RO addressed the Veteran's interalveolar nerve impairment in an August 2012 rating decision, it failed to address the claim in the October 2012 supplemental statement of the case, as required.  38 C.F.R. § 19.37(a) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's authorization and assistance, as appropriate, obtain all outstanding, relevant VA and private treatment records, to include  records of care received at the S. Dental Clinic, as well as any outstanding records of orthodontic or orthofacial or orofacial surgery or treatments, and neurological care.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his ameloblastoma, post-jaw resection, and impairment of the interalveolar nerve (fifth cranial nerve).  To the extent possible, this should be coordinated with the Veteran to be conducted during cold-weather months, during an interval of flare-up of his ameloblastoma and impairment of the interalveolar nerve.  The claims file as well as records within Virtual VA and VBMS must be made available to and be reviewed by the examiner in connection with the examination.  All pertinent symptomatology and findings must be reported in detail; any indicated diagnostic tests and studies must be accomplished.  The severity of both the ameloblastoma, post-jaw resection, and the neurological impairment of the interalveolar nerve (fifth cranial nerve), must be documented.  

a. The examiner must address the extent of fifth trigeminal nerve function as it affects jaw function, to include the interincisal range of motion.  The examiner must distinguish such impacts from effects of the Veteran's ameloblastoma status post jaw resection, to the extent possible.

b. The examiner must address whether other bodily pain conditions and their effects may be differentiated from those of the interalveolar nerve symptoms.  The examiner must provide an opinion of the impact on the Veteran's general functioning of symptoms that cannot be differentiated from those of the interalveolar nerve impairment, to include whether this results in a chronic pain disorder, as addressed by the prior VA examiner in July 2011. 

c. The examiner must address whether the Veteran's interalveolar nerve impairment includes impairment of motor function including movement of the jaw, biting, and chewing, or whether the impairment is limited to sensory function, including pain and numbness. 
 
d. The examiner must provide an opinion as to whether the symptoms of either disability result in the inability to obtain or retain employment.  

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination to determine the current symptomatology relating to his right iliac crest bone and marrow graft donor site.  To the extent possible, this should be coordinated with the Veteran to be conducted during an interval of flare-up of his right iliac crest bone and marrow graft donor site, to include an interval when this may affect functioning of parts underlying the iliac crest scar.  The claims file as well as records within Virtual VA and VBMS must be made available to and be reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported.  All pertinent skin and/or scar pathology found on examination should be noted in the report of the evaluation.  Photographs should be taken, as appropriate, if the examiner is unable to describe the symptoms in writing.  Any effect on functioning of underlying parts must be noted and evaluated as to its nature and effect on functioning, including the extent of any resulting functional impairment of the underlying part.  

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


